10/23/2020



                                                                                               Case Number: DA 20-0298




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   Supreme Court Cause No. DA 20-0298



RUPP’S RENTALS, LLC., a Montana
limited liability company
                      Plaintiff/Appellant

-vs-                                                           ORDER OF DISMISSAL

LARRY P. BENNETT,

                       Defendant/Respondent




       The parties having advised the Court that this matter is settled and having stipulated to a

dismissal of the appeal,

       IT IS HEREBY ORDERED:

       This appeal is dismissed with prejudice .




                                                                                    Electronically signed by:
                                                                                          Mike McGrath
                                                                             Chief Justice, Montana Supreme Court
                                                                                        October 23 2020